Name: 79/6/EEC: Council Decision of 18 December 1978 accepting the Customs Cooperation Council recommendation of 13 June 1978 concerning the amendment of Articles XIV (a) and XVI (d) of the Convention on nomenclature for the classification of goods in customs tariffs
 Type: Decision
 Subject Matter: tariff policy;  cooperation policy
 Date Published: 1979-01-10

 Avis juridique important|31979D000679/6/EEC: Council Decision of 18 December 1978 accepting the Customs Cooperation Council recommendation of 13 June 1978 concerning the amendment of Articles XIV (a) and XVI (d) of the Convention on nomenclature for the classification of goods in customs tariffs Official Journal L 006 , 10/01/1979 P. 0023 - 0023 Finnish special edition: Chapter 2 Volume 2 P. 0135 Greek special edition: Chapter 02 Volume 7 P. 0030 Swedish special edition: Chapter 2 Volume 2 P. 0135 Spanish special edition: Chapter 02 Volume 5 P. 0138 Portuguese special edition Chapter 02 Volume 5 P. 0138 COUNCIL DECISION of 18 December 1978 accepting the Customs Cooperation Council recommendation of 13 June 1978 concerning the amendment of Articles XIV (a) and XVI (d) of the Convention on nomenclature for the classification of goods in customs tariffs (79/6/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 113 thereof, Having regard to the recommendation from the Commission, Whereas the nine Member States are Contracting Parties to the Brussels Convention of 15 December 1950 on nomenclature for the classification of goods in customs tariffs ; whereas the Common Customs Tariff is based on that nomenclature; Whereas the Customs Cooperation Council may recommend amendments to the Convention to its Contracting Parties ; whereas on 13 June 1978 it recommended amendments to Articles XIV (a) and XVI (d) of the Convention; Whereas, under the Convention, the Belgian Ministry of Foreign Affairs communicates the draft text of every recommended amendment to all Contracting Parties and to the Governments of all other signatory or acceding States and the text is deemed to be accepted if no objection is notified by any Contracting Party within six months from the date of communication ; whereas, if no objection is notified, the amendment enters into force six months after the expiry of that period; Whereas the Belgian Ministry of Foreign Affairs communicated the text of the recommendation of 13 June 1978 to the Contracting Parties on 30 June 1978, to take effect from 1 July 1978 ; whereas, if no objection is notified to all or part of the text, the recommendation will be deemed to have been accepted at 31 December 1978 and will enter into force on 1 July 1979; Whereas there is no objection to be made to any part of the recommendation, HAS DECIDED AS FOLLOWS: Sole Article The Customs Cooperation Council recommendation of 13 June 1978 concerning the amendment of Articles XIV (a) and XVI (d) of the Convention on nomenclature for the classification of goods in customs tariffs is hereby accepted for application as from 1 July 1979. Done at Brussels, 18 December 1978. For the Council The President H.-D. GENSCHER